IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                             No. 92-7451
                        Conference Calendar
                         __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

MIGUEL CARVAJAL,

                                      Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. CR-C-89-190(01)
                       - - - - - - - - - -
                          March 17, 1993

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Miguel Carvajal appeals the district court's denial of his

motion for grand jury transcripts.   His appeal is frivolous.

See 5th Cir. Loc. R. 42.2.

     Carvajal provides no jurisdictional basis for his motion to

inspect the grand jury minutes.   The judgment convicting Carvajal

has been entered.   He did not directly appeal that judgment. The

merits of his § 2255 motion have also been addressed by the

district court and dismissed when the district court denied his


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                              No. 92-7451
                                  -2-


motion.   Because the cause was terminated, the district court

lacked jurisdiction to grant his motion requesting grand jury

transcripts.   See, e.g., First Nationwide Bank v. Summer House

Joint Venture, 902 F.2d 1197, 1199 (5th Cir. 1990).

     More important, Carvajal did not allege in his § 2255

motion, nor does he now specifically allege, any irregularity in

the grand jury proceedings.    It is well established that this

Court need not consider arguments on appeal that were not raised

before the district court in a § 2255 petition.     See United

States v. Cates, 952 F.2d 149, 152 (5th Cir.), cert. denied, 112
S. Ct. 2319 (1992).   Grand jury proceedings are normally secret;

Carvajal cannot now conduct a fishing expedition to see if he can

find something in the grand jury minutes that might support

further relief under § 2255.     See United States v. Short, 671
F.2d 178, 183-187 (6th Cir.), cert. denied, 457 U.S. 1119 (1982).

     The appeal is DISMISSED as frivolous.